UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7719



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRISTOPHER K. WILLIAMS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Jerome B. Friedman, District
Judge. (CR-98-34, CA-00-38-4)


Submitted:   February 15, 2002            Decided:   March 11, 2002


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher K. Williams, Appellant Pro Se. James Ashford Metcalfe,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher K. Williams appeals the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001), and denying his motion for reconsideration.     We have re-

viewed the record and the district court’s opinion and find no

reversible error.*    Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal substantially on the reasoning of

the district court.   See United States v. Williams, Nos. CR-98-34;

CA-00-38-4 (E.D. Va. Aug. 7, 2001; Sept. 10, 2001).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




     *
       Although we disagree with the district court’s conclusion
that the motion for reconsideration was not timely filed, Fed. R.
Civ. P. 6(a), 52(b), the district court alternately concluded, and
we agree, that the motion was meritless.


                                  2